Citation Nr: 1042813	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  95-33 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction 
(ED).


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps, 
Army, and Army National Guard from June 1981 to November 1984, 
from June 1990 to May 1991, from July 1996 to March 1997, and 
from August 15, 2004, to May 2006, some periods of which were 
after the commencing of this appeal.  He was born in 1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  

During the course of the appeal, the Veteran has had several 
claims representatives; however, he currently has no designated 
representative.

A great deal of adjudication has taken place in this case, which 
has been pending on the Board's docket since 1995, but it should 
be noted that prior actions by the Board, VA General Counsel, and 
U.S. Court of Appeals for Veterans Claims (Court) have basically 
rendered invalid any prior decisions with regard to hypertension 
and erectile dysfunction (ED)/impotence.  With consideration for 
those issues on which the Veteran has also issued either 
withdrawal and/or clarification, the Board finds that these are 
the only two issues remaining on appeal.

At present, and in part based on actions that have taken place 
during the pending appeal, the Veteran now has service connection 
in effect for the following disabilities: folliculitis, currently 
evaluated as 60 percent disabling; sleep apnea with chronic 
obstructive pulmonary disease (COPD) and reactive airways 
disease, rated as 50 percent disabling; posttraumatic stress 
disorder (PTSD), rated at 50 percent; combined tension/migraine 
headaches, rated at 30 percent; disability manifested by 
temporomandibular joint pain, rated at 20 percent; lumbosacral 
strain with degenerative disc disease and radicular pain, rated 
at 20 percent (after a temporary 100 percent rating was assigned 
for convalescence from April to August 2007); degenerative 
arthritis of the cervical spine, rated at 20 percent; residuals 
of rotator cuff injury to the left shoulder, rated at 10 percent; 
right knee strain, rated at 10 percent; tinnitus with right 
Eustachian tube dysfunction, rated at 10 percent; and right ear 
hearing loss, right inguinal hernia, cervical laminectomy scar, 
and pituitary microadenoma, each rated at 0 percent 
(noncompensable).  Special monthly compensation is also being 
paid on several levels.  

Most recently, the Board has submitted the case for independent 
medical expert opinions, which are now of record.




FINDINGS OF FACT

1.  The competent and credible evidence is in approximate balance 
as to whether the Veteran's hypertension is of service origin.

2.  The competent and credible evidence is in approximate balance 
as to whether the Veteran's current erectile dysfunction is, in 
significant part, reasonably associated with his service 
connected disabilities and/or medications therefor.   


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, hypertension 
was incurred in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 111, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010). 

2.  Giving the benefit of the doubt to the Veteran, his erectile 
dysfunction is secondary to service-connected disability.  38 
C.F.R. §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the dispositions herein, 
there is no need for further discussion of notice or development 
because there can be no prejudice to the Veteran in reaching the 
merits of his claims.



II.  Applicable Legal Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303(a) (2010).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must be (1) competent evidence of a current disability; (2) 
competent, medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; and 
(3) competent evidence of a nexus between the claimed in-service 
injury or disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In addition, certain chronic diseases, including essential 
hypertension, may be subject to service connection based on 
presumed incurrence in service, if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under the law, a Veteran may be awarded service connection under 
several theories.  Service connection may be granted for 
disability which is the result of disease or injury incurred in 
or aggravated (i.e., permanently worsened beyond a documented 
pre-service level) during service.  A Veteran will be considered 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service. 38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted. 38 C.F.R. § 
3.304(b).

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a 
pre-existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is an 
increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during the 
pendency of this claim and appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027- 29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b) (2010)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that the 
disability was not aggravated by service, before the presumption 
of soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service and was not aggravated 
therein.  The burden of proof is upon VA to rebut the presumption 
by producing that clear and unmistakable evidence.  See Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a defect, 
infirmity, or disorder existed prior to service should be based 
upon "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

In addition to "direct" service connection, generally based 
upon the initial manifestation of a claimed disability either 
during service or after service and causally related to an in-
service event, "secondary" service connection may be granted 
for disability which arises after service and is not directly or 
causally related thereto, but is proximately due to, the result 
of, or aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2010). see Allen v. Brown, 7 Vet. App. 439 (1995).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, as noted above, lay statements may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Factual Background and Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons or bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In brief summary, there are no records from the Veteran's initial 
period of active service which reflect hypertension.  The report 
of the examination conducted in connection with his discharge 
from service in October 1984 reflects that his heart was normal 
upon clinical evaluation.  His blood pressure at that time was 
122/82.  

Prior to the Veteran's second period of active service, which 
took place between December 1990 and May 1991, there is evidence 
showing that he was diagnosed to have hypertension in 1987.  This 
is reflected in a September 1987 VA hospital discharge summary, 
when the Veteran was receiving follow-up treatment for bleeding 
after he underwent a septoplasty and turbinate reduction.  His 
blood pressure at that time was measured at 220/110. 

Several years later, when he was examined at the time he entered 
his second period of active service during the Persian Gulf War, 
there was no mention of hypertension.  The only suggestion of the 
presence of that disability by any medical professional treating 
the Veteran was the notation made in the report prepared in 
connection with his discharge from that period of service, in 
March 1991, to the effect that his blood pressure was "slightly 
elevated."  His blood pressure at that time was 142/98.  
Furthermore, there is no record from that period of service 
showing that the Veteran's blood pressure measured at, or above, 
220/110. 

Records dated after that period of service show that, in July 
1991 and October 1992, it was recommended to the Veteran that he 
have his blood pressure checked.  It was not until 1993, however, 
after the second period of service, and prior to the third, that 
the record again shows that he was diagnosed as having 
hypertension.  At that time, he was also apparently prescribed 
medication to control the condition.  Again, however, this 
occurred between periods of active service.  

The records show that the presence of hypertension was 
acknowledged when he was examined in June 1996, prior to his 
third period of active service.  At the same time, however, the 
condition was considered controlled.  His blood pressure at that 
time was measured as 118/78.  Moreover, subsequent records do not 
reflect any occasion when the Veteran's blood pressure level was 
measured at or above 220/110, as it was when the condition was 
first diagnosed in 1987.  

Available service records are now contained in several packets in 
one of several folders found within or attached to the records 
boxes.  In essence, elevated blood pressure readings have been 
demonstrated on a number of occasions, and hypertension was 
eventually diagnosed based on ongoing symptoms.  

The Veteran has contended that, although on at least one of the 
early occasions of blood pressure elevation it was a situational 
event, nevertheless on other occasions lability was not shown and 
therefore, with the subsequent diagnosis of essential 
hypertension, those findings must be considered to have been 
precursors to the diagnosis of the chronic condition.  In any 
event, he argues that he had confirmed and diagnosed essential 
hypertension well within one year after separation from one of 
his periods of active service, and that this warrants either a 
presumption of service incurrence or a finding that any pre-
existing blood pressure disorder was aggravated during service.  
Several opinions are of record with regard to his hypertension 
and the etiology thereof.


The issue as to hypertension is therefore whether it was first 
manifested in and thus incurred in service, first manifested 
within one year following a period of service, pre-existed but 
was aggravated during a period of service, or is due to or 
aggravated by service-connected disability (to include 
medications taken as a result thereof).  

With regard to the impotence/ED issue, clinical records show that 
this complaint has been present on occasion since the mid-1980's, 
although recent clinical reports have tended to attribute it to 
one of a number of other problems, many of which are due to 
service, including his back disability.  Other providers have 
thought it was due to medications for his hypertension; and still 
others have thought it to be associated with his mental health 
problems.  He is taking a wide regimen of medications for his 
other service-connected disabilities, some of which may also well 
have implications in his ED.

Because of the considerable delay in resolving the pending 
issues, and in order to obtain a definitive medical opinion, the 
case was sent for expert opinions from the Veterans Health 
Administration (VHA) in  June 2009.  Both of those opinions, 
dated in August 2009, were unfortunately not helpful on several 
levels.  In sum, on the one hand, the cardiologist provided a 
conclusion that the Veteran's hypertension was not due to 
military service, but also stated that his hypertension was first 
shown at a time during service, and that he had "labile" 
hypertension prior thereto outside a period of service.  It 
should be noted here that, under VA regulations, a situation in 
which a Veteran may have a propensity, familial or otherwise, to 
develop a disorder is not the same as having the disorder (e.g., 
comparable situations might be a familial tendency to diabetes or 
some other disability, but no sign of the actual disorder; or a 
latent schizophrenia absent any psychosis, in neither case of 
which there would be a question as to whether the subsequent 
frank appearance of the disorder would be clearly subject to 
service connection if it occurred during active service).  
Moreover, as a general matter, common sense suggests that it 
would be difficult to conclude that a predisposition, labile or 
acute (i.e., self-limiting and without residuals), or a latent 
problem existed prior to service with the frank disability 
appearing in service without finding that there had been 
worsening beyond what might be considered a natural progression 
for purposes of service connection on the basis of aggravation.  


With regard to the 2009 opinions of record, while suggesting that 
antihypertensive medications may well cause and/or exacerbate 
erectile dysfunction, the associated urological opinion was 
predicated in great part on the cardiologist's conclusionary 
opinion that hypertension was not service connected (regrettably, 
an adjudicative and not a medical conclusion and thus not 
entirely acceptable for final resolution of the question).  
Accordingly, no independent opinion was rendered as to whether 
the erectile dysfunction was or was not due thereto (or even in 
part due or otherwise affected by) medications for hypertension.  
Moreover, given the myriad disabilities for which the Veteran is 
receiving compensation, there was no appropriate review of the 
impact any or all of those medications or disabilities might also 
have had on his erectile dysfunction.  As a result of those 
expressed opinions, the Board has an obligation to carefully 
consider their relative probative value in finally addressing and 
resolving the issues at hand. 

Thus, so as to obtain clarification and resolution, the Board 
then forwarded the case for an independent medical expert 
assessment of the case.  This report, dated in May 2010, is now 
of record.  The reviewing physicians were requested to address 
the cardiology and urology issues as follows:

1.  With regard to the hypertension issue, (a) when 
did the Veteran first develop elevated blood pressure 
and when did he manifest hypertension as a chronic 
disorder; (b) if the answer to (a) is that it was 
other than while on active duty, did hypertension 
manifest within one year after separation; (c) if 
hypertension pre-existed service, did the condition 
permanently worsen during service beyond that which 
might be considered natural progress; (d) if 
hypertension first arose after service, was it due to, 
the result of, or aggravated by other service-
connected disability?

2.  With regard to his impotence and erectile 
dysfunction, what is the relationship between this and 
(a) service, or (b) one or more service-connected 
disabilities and/or the medications taken for service-
connected disabilities?  The influence or role of the 
medications need not be totally responsible for the ED 
to be considered a contributor.

As to the foregoing questions, the standard for the 
opinions rendered is whether it is at least as likely 
as not (i.e., to at least a 50/50 degree of  
probability) that a particular conclusion is warranted 
by the evidence, or whether it is unlikely (i.e., less 
than a 50/50 degree of probability).

Note:  The term "at least as likely as not" does not 
mean merely within the realm of medical possibility, 
but rather that the weight of medical evidence both 
for and against a conclusion is so evenly divided that 
it is as medically sound to find in favor of causation 
as it is to find against it.

Note:  The term "aggravated" in the above context 
refers to a permanent worsening of the underlying 
condition, as contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve with return 
to the baseline level of disability.

A urology report was not received.  The report from a 
cardiologist discussed the Veteran's history in detail.  In 
response to the above-cited inquiries, the reviewing expert 
opined that, with regard to hypertension: 

A key element for prior denial has been the existence 
of a diagnosis of hypertension associated with an ER 
visit in 1987 following a complication (rebleeding) 
from nasal surgery with a blood pressure of 220/110.  
With the records I reviewed, I was able to obtain the 
following sample of blood pressures recorded in the 
records.  Of note, not all visits during that time 
required BP measurements by the VA or other providers.  
Thus it is difficult to say with 100% certainty what 
his BP measurements would be in the intervening time 
frames.  The shaded comment boxes are the times that 
he had BP measured while on Active duty.

Month/Day
Year
BP
Comment
Sept
1987
220/110
ED/Bleedin
g
11-Dec
1990
130/86

06-Jan
1991
156/94
Supine
19-Jan
1991
114/64

24-Jan
1991
124/80

26-Feb
1991
150/84

27-Feb
1991
146/84

06-Jun
1991
144/87

07-Jul
1991 
170/110

07-Nov
1991
142/88

20-Dec
1991
196/102
Head 
injury
06-Jan
1992
180/108
Standing
11-Feb
1992
152/94
 
03-Mar
1992
160/90
On 
treatment
03 Mar
1992
160/90
On 
treatment
06 Mar
1992
164/106
On 
treatment
06-Mar
1992
164/106
On 
treatment
19-Nov 
1992
148/100
On 
treatment
05-Jan
1993
140/94
On 
treatment
08-Jan
1993
140/100
Chest 
pain; 
On 
treatment
02-Mar
1993
160/100
On 
treatment
09-Dec
1994
138/84
On 
treatment
20-Feb
1996
143/85
On 
treatment

(a) It is my opinion that he had acute hypertension 
associated with a complication of surgery in 1987, but 
the diagnosis of "hypertension" was not justified by 
the medical records I reviewed and would not have 
diagnosed that using that terminology.  Even in 1987, 
unless preceded by acute, one would normally consider 
the diagnosis "chronic".  My review did not 
substantiate that diagnosis of "chronic" hypertension 
in 1987.  Civilian records of BP during the time from 
1987 until reactivation in December 1990 were not 
seen.  Thus, I believe the time I would have diagnosed 
"chronic hypertension" would have been in the 
February 1991 to January 1992 time frame.  

He had evidence of systolic hypertension while on 
active duty in January 1991 through June 1991 that was 
variable - labile as referred to by a prior reviewer.  
By March 1992 he required pharmacological therapy to 
manage his hypertension (systolic and diastolic).  

Thus, I believe it is at least likely than not [sic] 
that he developed chronic systolic hypertension while 
on active duty.  Even though his blood pressure was 
"slightly elevated" and did not require treatment, he 
would still have the diagnosis of systolic 
hypertension that could be managed with lifestyle 
modifications (diet, exercise) and not yet need 
medications.

(b) In my opinion, there is no doubt that he had clear 
manifestations of chronic hypertension within one year 
of terminating active duty and was on medical therapy 
for this condition prior to his one-year anniversary 
of separation from active duty in May 1991.

The independent medical expert, although not a urologist, further 
provided opinions with regard to the erectile dysfunction (ED) 
issue.  He concluded that ED was not shown to be presented while 
on active duty.  However, he further opined that:

Despite uncertainties with respect to his onset of ED, 
his service-connected disabilities, - namely PTSD, 
lumbosacral disease and radiculopathy, as well as the 
treatment of these disorders are at least likely than 
not the cause of his ED or a major contributor to the 
development of ED.

The Board has reviewed the enormous aggregate data of record in 
this case and finds that the medical expert report from the 
cardiologist addresses both issues in sufficient detail to permit 
us to make a decision.  The evidence appears to be in relative 
equipoise as to whether the Veteran's hypertension is of service 
origin, and as to whether his ED is due to his service connected 
disabilities and/or treatment for such.  Accordingly, service 
connection is warranted for both disorders.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for essential hypertension is granted.

Service connection for erectile dysfunction is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


